 

Exhibit 10.2

 

FORM OF EMMAUS VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of January 4, 2019, is by and
between MYND ANALYTICS, INC., a Delaware corporation (“Parent”), and each of the
undersigned stockholders (each, a “Stockholder,” and, collectively, the
“Stockholders”) of EMMAUS LIFE SCIENCES, INC., a Delaware corporation (the
“Company”), identified on the signature page hereto.

 

A.            The Company, Parent, and ATHENA MERGER SUBSIDIARY INC., a Delaware
corporation and a direct wholly owned subsidiary of Parent (“Merger Sub”), have
entered into that certain Agreement and Plan of Merger and Reorganization (as
amended from time to time, the “Merger Agreement”), dated as of January 4, 2019,
pursuant to which Merger Sub will merge with and into the Company (the “Merger”)
and the Company will continue as a direct wholly owned subsidiary of Parent; and

 

B.            As of the date hereof, each Stockholder is the Beneficial Owner
(as defined below) of, and has the sole right to vote and dispose of, that
number of each class of the issued and outstanding capital stock of the Company
(the “Company Shares”) set forth opposite such Stockholder’s name on Schedule A
hereto.

 

C.             Concurrently with the entry by the Company, Parent and Merger Sub
into the Merger Agreement, and as a condition and inducement to the willingness
of the Company to enter into the Merger Agreement and incur the obligations set
forth therein, Parent has required that the Stockholders enter into this
Agreement.

 

Accordingly, and in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1.
DEFINITIONS

 

Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement. In
addition, for purposes of this Agreement:

 

“Affiliate” means, with respect to any specified Person, a Person who, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified Person. For purposes of this Agreement, with respect to a
Stockholder, “Affiliate” does not include the Company and the Persons that
directly, or indirectly through one or more intermediaries, are controlled by
the Company. For the avoidance of doubt, no officer or director of the Company
will be deemed an Affiliate of another officer or director of the Company by
virtue of his or her status as an officer or director of the Company.

 

“Beneficial Owner” with respect to any securities means a Person that has
Beneficial Ownership of such securities.

 



 

 

 

“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Exchange Act, disregarding the phrase “within 60 days” in
paragraph (d)(1)(i) thereof), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. Without duplicative counting of the
same securities, securities Beneficially Owned by a Person include securities
Beneficially Owned by (i) all Affiliates of such Person, and (ii) all other
Persons with whom such Person would constitute a “group” within the meaning of
Section 13(d) of the Exchange Act and the rules promulgated thereunder.

 

“Subject Shares” means, with respect to a Stockholder, without duplication, (i)
the Company Shares Beneficially Owned by such Stockholder on the date hereof as
described on Schedule A, (ii) any additional Company Shares Beneficially Owned
or acquired by such Stockholder, including those over which such Stockholder
acquires Beneficial Ownership from and after the date hereof, whether pursuant
to existing stock option agreements, warrants or otherwise, and (iii) any
securities converted, exchanged or reclassified into Company Shares. Without
limiting the other provisions of this Agreement, in the event that the Company
changes the number of Company Shares issued and outstanding prior to the
Termination Date as a result of a reclassification, stock split (including a
reverse stock split), stock dividend or distribution, combination,
recapitalization, subdivision, or other similar transaction, the number of
Subject Shares subject to this Agreement will be equitably adjusted to reflect
such change.

 

“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, whether by operation of Law or otherwise, and each
option, agreement, arrangement or understanding, whether or not in writing, to
effect any of the foregoing. As a verb, “Transfer” has a correlative meaning.

 

ARTICLE 2.
COVENANTS OF STOCKHOLDERS

 

2.1         Irrevocable Proxy. Concurrently with the execution of this
Agreement, each Stockholder agrees to deliver to Parent a proxy in the form
attached hereto as Exhibit A (the “Proxy”), which will be irrevocable to the
extent provided therein, with respect to the Subject Shares referred to therein.

 

2.2         Agreement to Vote.

 

(a)       At each and every meeting of the stockholders of the Company held
prior to the Termination Date, however called, and at every adjournment or
postponement thereof prior to the Termination Date, or in connection with each
and every written consent of, or any other action by, the stockholders of the
Company given or solicited prior to the Termination Date, each Stockholder will
vote or provide a consent with respect to, or shall cause the holder of record
on any applicable record date to vote or provide a consent with respect to, all
of the Subject Shares entitled to vote or to consent thereon (i) in favor of the
adoption of the Merger Agreement and (ii) against any amendment of the Company’s
certificate of incorporation or bylaws or any other proposal or transaction
involving the Company, the effect of which amendment or other proposal or
transaction is to delay, impair, prevent or nullify the Merger or the
transactions contemplated by the Merger Agreement or change in any manner the
voting rights of any capital stock of the Company, and against any other action
or agreement that would result in a breach in any material respect of any
covenant, representation or warranty or any other obligation or agreement of the
Company or its stockholders under the Merger Agreement. Notwithstanding any
other provision of this Agreement, each Stockholder’s obligations under this
Section 2.2(a) shall not extend to any modification or amendment to the Merger
Agreement unless such stockholder otherwise agrees in a subsequent writing.

 



2 

 

 

(b)       No Stockholder will enter into any agreement with any Person (other
than Parent) prior to the Termination Date (with respect to periods prior to or
after the Termination Date) directly or indirectly to vote, consent, grant any
proxy or give instructions with respect to the voting of, the Subject Shares in
respect of the matters described in Section 2.2(a) hereof, or the effect of
which would be inconsistent with or violate any provision contained in this
Section 2.2. Any vote or consent (or withholding of consent) by any Stockholder
that is not in accordance with this Section 2.2 will be considered null and
void.

 

2.3         Revocation of Proxies; Cooperation. Each Stockholder agrees as
follows:

 

(a)       Such Stockholder hereby represents and warrants that any proxies
heretofore given in respect of the Subject Shares with respect to the matters
described in Section 2.2(a) hereof are not irrevocable, and such Stockholder
hereby revokes any and all prior proxies with respect to such Subject Shares as
they relate to such matters. Prior to the Termination Date, such Stockholder
will not directly or indirectly grant any proxies or powers of attorney with
respect to the matters set forth in Section 2.2(a) hereof (other than to
Parent), deposit any of the Subject Shares or enter into a voting agreement
(other than this Agreement) with respect to any of the Subject Shares relating
to any matter described in Section 2.2(a).

 

(b)       Such Stockholder will provide any information reasonably requested by
the Company or Parent for any regulatory application or filing sought for such
transactions.

 

2.4         No Transfer of Subject Shares; Publicity. Each Stockholder agrees
that:

 

(a)       It (i) will not Transfer or agree to Transfer any of the Subject
Shares or, with respect to any matter described in Section 2.2(a), grant any
proxy or power-of-attorney with respect to any of the Subject Shares, (ii) will
take all action reasonably necessary to prevent creditors in respect of any
pledge of the Subject Shares from exercising their rights under such pledge, and
(iii) will not take any action that would make in a material respect any of its
representations or warranties contained herein untrue or incorrect or would have
the effect of preventing or disabling such Stockholder from performing any of
its material obligations hereunder; provided, however, that Stockholder may
transfer the Subject Shares (1) to Affiliates (including, for the avoidance of
doubt, if Stockholder is a corporation, partnership, limited liability company,
investment fund, trust or other business entity, such investment funds or other
business entities controlled or managed by, or that controls or manages, or
under common management with, the Stockholder) or charitable organizations, (2)
if Stockholder is an individual, to any member of Stockholder’s immediate
family, or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family for estate planning purposes or for the purposes
of personal tax planning, or upon the death of Stockholder, by will or
intestacy, (3) if Stockholder is a corporation, partnership, limited liability
company, investment fund or other business entity, as part of a disposition,
transfer or distribution by the Stockholder to its equity holders, (4) if the
Stockholder is a trust, to a trustor or beneficiary of the trust; (5) to a
nominee or custodian of a Person or entity to whom a disposition or transfer
would be permissible under this clause, or (6) to the Company in an exchange of
the Subject Shares in a Company Permitted Reorganization (any such transferee
permitted under clauses (1) through (5), a “Permitted Transferee”); provided,
further, that any such Transfer permitted under clauses (1) through (5) shall be
permitted only if, as a precondition to such Transfer, the Permitted Transferee
agrees in writing to be bound by all of the terms of this Agreement.

 



3 

 

 

(b)       Unless required by applicable Law or permitted by the Merger
Agreement, such Stockholder will not, and will not authorize or direct any of
its Affiliates, Representatives, employees or agents to, make any press release
or public announcement with respect to this Agreement or the Merger Agreement or
the transactions contemplated hereby or thereby, without the prior written
consent of Parent in each instance.

 

2.5         Non-Solicitation. Each Stockholder hereby agrees to comply with the
obligations of the Company and Representatives of the Company set forth in
Section 4.5(a) of the Merger Agreement and not to take any action that would
violate or breach, or cause the violation or breach of, Section 4.5(a) of the
Merger Agreement.

 

ARTICLE 3.
REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS OF STOCKHOLDERS

 

Each Stockholder represents, warrants and covenants to Parent that:

 

3.1         Ownership. Except as described on Schedule A, such Stockholder is
the sole Beneficial Owner or the record owner of the Subject Shares identified
opposite such Stockholder’s name on Schedule A and such Subject Shares
constitute all of the capital stock of the Company Beneficially Owned by such
Stockholder. Such Stockholder has good and valid title to all of the Subject
Shares, free and clear of all Liens, claims, options, proxies, voting agreements
and security interests and has the sole right to such Subject Shares and there
are no restrictions on rights of disposition or other Liens pertaining to such
Subject Shares. None of the Subject Shares is subject to any voting trust or
other contract with respect to the voting thereof, and no proxy, power of
attorney or other authorization has been granted with respect to any of such
Subject Shares.

 

3.2         Authority and Non-Contravention.

 

(a)       Such Stockholder has all necessary power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by such Stockholder and the consummation by such Stockholder of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action, and no other proceedings on the part of such Stockholder are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.

 



4 

 

 

(b)       This Agreement has been duly and validly executed and delivered by
such Stockholder and, assuming due authorization, execution and delivery of this
Agreement by Parent, constitutes the legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms
except (i) to the extent limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

(c)       Such Stockholder is not nor will it be required to make any filing
with or give any notice to, or to obtain any consent from, any Person in
connection with the execution, delivery or performance of this Agreement or
obtain any permit or approval from any Governmental Entity for any of the
transactions contemplated hereby, except to the extent required by Section 13 or
Section 16 of the Exchange Act and the rules promulgated thereunder.

 

(d)       Neither the execution and delivery of this Agreement by such
Stockholder nor the consummation of the transactions contemplated hereby will
directly or indirectly (whether with notice or lapse of time or both) (i)
conflict with, result in any violation of or constitute a default by such
Stockholder under any mortgage, bond, indenture, agreement, instrument or
obligation to which such Stockholder is a party or by which it or any of the
Subject Shares are bound, or violate any permit of any Governmental Entity, or
any applicable Law to which such Stockholder, or any of the Subject Shares, may
be subject, or violate any organizational documents of such Stockholder or (ii)
result in the imposition or creation of any Lien upon or with respect to any of
the Subject Shares; except, in each case, for conflicts, violations, defaults or
Liens that would not individually or in the aggregate be reasonably expected to
prevent or materially impair or delay the performance by such Stockholder of its
obligations hereunder.

 

(e)       Such Stockholder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Article II hereof and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of the Subject Shares, with no limitations, qualifications
or restrictions on such rights.

 

3.3         Total Shares. Except as set forth on Schedule A, such Stockholder is
the Beneficial Owner of, and does not have (whether currently, upon lapse of
time, following the satisfaction of any conditions, upon the occurrence of any
event or any combination of the foregoing) any right to acquire, any Company
Shares or any securities convertible into or exchangeable or exercisable for
Company Shares.

 

3.4         Reliance. Each Stockholder understands and acknowledges that Parent
is entering into the Merger Agreement in reliance upon the Stockholders’
execution, delivery and performance of this Agreement.

 



5 

 

 

ARTICLE 4.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF PARENT

 

Parent represents, warrants and covenants to Stockholders that:

 

(a)       Parent has all necessary corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery by Parent of this Agreement and the consummation by Parent of the
transactions contemplated hereby have been duly and validly authorized by Parent
and no other corporate proceedings on the part of Parent are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.

 

(b)       This Agreement has been duly and validly executed and delivered by
Parent and, assuming due authorization, execution and delivery of this Agreement
by the Stockholders, constitutes the legal, valid and binding obligation of
Parent, enforceable against Parent in accordance with its terms, except (i) to
the extent limited by applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

ARTICLE 5.



DISSENTERS’ RIGHTS

 

5.1        Stockholder hereby waives and agrees not to exercise any rights of
appraisal or any dissenters’ rights that Stockholder may have (whether under
applicable Law or otherwise) or could potentially have or acquire in connection
with the Merger.

 

ARTICLE 6.
TERM AND TERMINATION

 

6.1         This Agreement will become effective upon its execution by the
Stockholders and Parent. This Agreement will terminate upon the earliest of (a)
the Effective Time, (b) the termination of the Merger Agreement in accordance
with Article 7 thereof, or (c) written notice by Parent to the Stockholders of
the termination of this Agreement (the date of the earliest of the events
described in clauses (a), (b) and (c), the “Termination Date”). Notwithstanding
the foregoing, Article VII of this Agreement shall survive any termination
hereof.

 

ARTICLE 7.
GENERAL PROVISIONS

 

7.1         Action in Stockholder Capacity Only. Each Stockholder is entering
into this Agreement solely in such Stockholder’s capacity as a record holder or
Beneficial Owner, as applicable, of the Subject Shares and not in such
Stockholder’s capacity as a director or officer of the Company. Notwithstanding
any asserted conflict, nothing herein will limit or affect any Stockholder’s
ability to act as an officer or director of the Company, including, if
Stockholder is a director of the Company, its ability to vote in favor of a
Company Change of Recommendation, or to make any presentations to the Board of
Directors of the Company or take any other action that he or she determines to
be necessary or appropriate in his or her discretion, without regard to this
Agreement or any conflict of interest.

 



6 

 

 

7.2         No Ownership Interest. Nothing contained in this Agreement will be
deemed to vest in Parent or any of its Affiliates any direct or indirect
ownership or incidents of ownership of or with respect to the Subject Shares.
All rights, ownership and economic benefits of and relating to the Subject
Shares will remain and belong to the Stockholders, and neither Parent nor any of
its Affiliates will have any authority to manage, direct, superintend, restrict,
regulate, govern or administer any of the policies or operations of the Company
or exercise any power or authority to direct any Stockholder in the voting of
any of the Subject Shares, except as otherwise expressly provided herein or in
the Merger Agreement.

 

7.3         Notices. All notices and other communications hereunder shall be in
writing (including email or similar writing) and must be given:

 

If to Parent, to:

 

MYnd Analytics, Inc. 

26522 La Alameda, Suite 290

Mission Viejo, CA 92691

Attention: Patrick Herguth  Email: pherguth@myndanalytics.com

 

with a copy (which will not constitute notice) to:

 

Dentons US LLP 

1221 Avenue of the Americas 

New York, NY 10020 

Attention: Jeffrey Baumel    Ilan Katz Email: jeffrey.baumel@dentons.com  
ilan.katz@dentons.com

 

If to any Stockholder, to such Stockholder at its address set forth on Schedule
A,

 

with a copy (which will not constitute notice) to:

 

Emmaus Life Sciences, Inc. 

21250 Hawthorne Boulevard 

Suite 800, Torrance, CA 90503 

Attention: General Counsel  Email: dshort@emmauslifesciences.com

 

or such other physical address or email address as a party may hereafter specify
for the purpose by notice to the other parties hereto. Each notice, consent,
waiver or other communication under this Agreement will be effective only (i) if
given by email, when the email is transmitted to the email address specified in
this Section 7.3 or (ii) if given by overnight courier or personal delivery when
delivered at the physical address specified in this Section 7.3.

 



7 

 

 

7.4         Further Actions. Upon the request of any party to this Agreement,
the other party will (a) furnish to the requesting party any additional
information, (b) execute and deliver, at their own expense, any other documents
and (c) take any other actions as the requesting party may reasonably require to
more effectively carry out the intent of this Agreement. Each Stockholder hereby
agrees that Parent may publish and disclose in the Form S-4 Registration
Statement and Joint Proxy Statement (including all documents and schedules filed
with the SEC) such Stockholder’s identity and ownership of Subject Shares and
the nature of such Stockholder’s commitments, arrangements, and understandings
under this Agreement and may further file this Agreement as an exhibit to the
Form S-4 Registration Statement or in any other filing made by the Parent with
the SEC relating to the Merger Agreement or the transactions contemplated
thereby.

 

7.5         Entire Agreement and Modification. This Agreement, the Proxy and any
other documents delivered by the parties in connection herewith constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral,
between the parties with respect to its subject matter and constitute (along
with the documents delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended, supplemented
or otherwise modified except by a written document executed by the party against
whose interest the modification will operate. The parties will not enter into
any other agreement inconsistent with the terms and conditions of this Agreement
and the Proxy, or that addresses any of the subject matters addressed in this
Agreement and the Proxy.

 

7.6         Drafting and Representation. The parties agree that the terms and
language of this Agreement were the result of negotiations between the parties
and, as a result, there will be no presumption that any ambiguities in this
Agreement will be resolved against any party. Any controversy over construction
of this Agreement will be decided without regard to events of authorship or
negotiation.

 

7.7         Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without affecting the
validity or enforceability of the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision will be
interpreted to be only so broad as is enforceable.

 

7.8         No Third-Party Rights. No Stockholder may assign any of its rights
or delegate any of its obligations under this Agreement without the prior
written consent of Parent. Parent may not assign any of its rights or delegate
any of its obligations under this Agreement with respect to any Stockholder
without the prior written consent of such Stockholder. This Agreement will apply
to, be binding in all respects upon, and inure to the benefit of each of the
respective successors, personal or legal representatives, heirs, distributes,
devisees, legatees, executors, administrators and permitted assigns of any
Stockholder and the successors and permitted assigns of Parent. Nothing
expressed or referred to in this Agreement will be construed to give any Person,
other than the parties to this Agreement, any legal or equitable right, remedy
or claim under or with respect to this Agreement or any provision of this
Agreement except such rights as may inure to a successor or permitted assignee
under this Section 7.8.

 



8 

 

 

7.9         Enforcement of Agreement. Each Stockholder acknowledges and agrees
that Parent could be damaged irreparably if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by any Stockholder could not be adequately compensated
by monetary damages. Accordingly, each Stockholder agrees that, (a) it will
waive, in any action for specific performance, the defense of adequacy of a
remedy at law, and (b) in addition to any other right or remedy to which Parent
may be entitled, at law or in equity, Parent will be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

 

7.10       Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither any failure nor any delay by a party in
exercising any right, power or privilege under this Agreement, the Proxy or any
of the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable Law, (a) no claim or right arising
out of this Agreement, the Proxy or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in a written document signed by the
other party, (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given, and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of that
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement, the Proxy or the
documents referred to in this Agreement.

 

7.11       Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto will be governed by,
construed under and enforced in accordance with the laws of the State of
Delaware, without giving effect to principles of conflict or choice of laws
which would result in the application of the laws of any other jurisdiction.

 

7.12       Consent to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement, the Proxy or the transactions contemplated hereby or
thereby will be brought exclusively in the United States District Court for the
District of Delaware or in the Court of Chancery of the State of Delaware and
each of the parties hereto hereby consents to the exclusive jurisdiction of
those courts (and of the appropriate appellate courts therefrom) in any suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
applicable Law, any objection which it may now or hereafter have to the laying
of the venue of any suit, action or proceeding in any of those courts or that
any suit, action or proceeding which is brought in any of those courts has been
brought in an inconvenient forum. Process in any suit, action or proceeding may
be served on any party anywhere in the world, whether within or without the
jurisdiction of any of the named courts. Without limiting the foregoing, each
party agrees that service of process on it by notice as provided in Section 7.3
will be deemed effective service of process. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 



9 

 

 

7.13      Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, but all of which,
taken together, will constitute one and the same instrument. An electronic copy
of a party’s signature (including signatures in Adobe PDF or similar format)
shall be deemed an original signature for purposes hereof.

 

7.14       Expenses. Except as otherwise provided in this Agreement, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby will be paid by the party incurring such expenses.

 

7.15       Headings; Construction. The headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. In this Agreement (a) words denoting the
singular include the plural and vice versa, (b) “it” or “its” or words denoting
any gender include all genders and (c) the word “including” means “including
without limitation,” whether or not expressed.

 

[Signature page follows]

 



10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 



  PARENT:         MYND ANALYTICS, INC.         By:       Name:     Title:



 

Signature Page to Emmaus Voting Agreement



 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 



STOCKHOLDERS:               INDIVIDUAL:   PARTNERSHIP, CORPORATION,
LLC, TRUST OR OTHER ENTITY:               (Print Name)   (Print Name of Entity)
            By:   (Signature)   (Signature)               (Jurisdiction of
Residence)   (Print Name)                   (Print Title)                  
(Type of Entity)                   (Jurisdiction of Organization)

 



Signature Page to Emmaus Voting Agreement

 





 

 

 

 SCHEDULE A

 

Name and Contact
Information Shares of
Company
Common
Stock Company
Convertible
Notes Company
Warrants Company
Options Beneficially
Owned Shares
with a Right to
Vote

[Name] 

[Address] 

Attention: [●] 

Facsimile: [●] 

Email: [●] 

         

 



 

 

 

EXHIBIT A

 

IRREVOCABLE PROXY

 

From and after the date hereof and until the Termination Date (as defined
below), on which date this irrevocable proxy (the “proxy”) will terminate and be
of no further force or effect, the undersigned stockholder (“Stockholder”) of
EMMAUS LIFE SCIENCES, INC., a Delaware corporation (the “Company”), hereby
irrevocably (to the fullest extent permitted by Section 212 of the Delaware
General Corporation Law) grants to, and appoints, MYND ANALYTICS, INC., a
Delaware corporation (the “Parent”), and any designee of Parent, and each of
them individually, as the sole and exclusive attorney and proxy of the
undersigned, with full power of substitution and re-substitution, to vote the
Subject Shares (as defined in the Voting Agreement) or to issue instructions to
the record holder to vote the Subject Shares, or grant a consent or approval in
respect of the Subject Shares or issue instructions to the record holder to
grant a consent or approval in respect of the Subject Shares, in a manner
consistent with Section 2.2 of the Voting Agreement (as defined below). Upon the
undersigned’s execution of this Proxy, any and all prior proxies given by the
undersigned with respect to any Subject Shares relating to the voting rights
expressly provided herein are hereby revoked and the undersigned agrees not to
grant any subsequent proxies with respect to the Subject Shares relating to such
voting rights at any time prior to the Termination Date, on which date this
proxy will terminate and be of no further force or effect.

 

This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Voting Agreement (as amended from time to time, the “Voting
Agreement”) of even date herewith, by and among Parent and Stockholder, and is
granted in consideration of Parent entering into the Merger Agreement (as
defined in the Voting Agreement). As used herein, the term “Termination Date,”
and all capitalized terms used herein and not otherwise defined, will have the
meanings set forth in the Voting Agreement. The Stockholder agrees that this
proxy will be irrevocable until the Termination Date, on which date this proxy
will terminate and be of no further force or effect, and is coupled with an
interest sufficient at law to support an irrevocable proxy and given to Parent
as an inducement to enter into the Merger Agreement and, to the extent permitted
under applicable law, will be valid and binding on any Person to whom
Stockholder may transfer any of his, her or its Subject Shares whether as
permitted by or in breach of the Voting Agreement. The Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Termination Date, on
which date this proxy will terminate and be of no further force or effect, to
act as the undersigned’s attorney and proxy to vote the Subject Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Subject Shares (including, without limitation, the power to execute and deliver
written consents pursuant to Section 228 of the Delaware General Corporation
Law), at every annual, special or adjourned meeting of the stockholders of the
Company and in every written consent in lieu of such meeting in a manner
consistent with Section 2.2 of the Voting Agreement. Provided, however, that
this proxy will not limit the right of any Stockholder to vote at any meeting or
to act by written consent in a manner consistent with the Voting Agreement.

 



 

 

 

This Proxy will be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Stockholder (including any transferee
of any of the Subject Shares), and all authority herein conferred or agreed to
be conferred will survive the death or incapacity of the Stockholder.

 

If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then (a)
such provision or part thereof will, with respect to such circumstances and in
such jurisdiction, be deemed amended to conform to applicable laws so as to be
valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction will not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof will not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Proxy. Each provision of this Proxy is separable from every other provision of
this Proxy, and each part of each provision of this Proxy is separable from
every other part of such provision.

 

With respect to any Subject Shares that are Beneficially Owned (as defined in
the Voting Agreement) by the Stockholder but are not held of record by the
Stockholder, the Stockholder shall take all action necessary to cause the record
holder of such Subject Shares to grant the irrevocable proxy and take all other
actions provided for in this proxy with respect to such Subject Shares.

 

(Signature page follows)

 



2 

 



 

Dated: January [●], 2019               INDIVIDUAL:   PARTNERSHIP, CORPORATION,
LLC, TRUST OR OTHER ENTITY:             (Print Name)   (Print Name of Entity)  
          By:   (Signature)   (Signature)             (Jurisdiction of
Residence)   (Print Name)                   (Print Title)                 (Type
of Entity)                 (Jurisdiction of Organization)



 

Signature Page to Emmaus Irrevocable Proxy

 

 